Exhibit 10.1

SEPARATION AGREEMENT AND

COMPLETE RELEASE OF CLAIMS

THIS SEPARATION AGREEMENT AND COMPLETE RELEASE OF CLAIMS (“Release” or
“Agreement”) is made and entered into by and between Robert H. Baldwin
(“Employee”) and MGM Resorts International, for itself and its parents,
subsidiaries and affiliates (the “Company”), effective as of October 10, 2018
(the “Effective Date”).

WITNESSETH

WHEREAS, Employee is employed by the Company as its Chief Customer Development
Officer and as the Chief Executive Officer and President of CityCenter;

WHEREAS, Employee and the Company are parties to an employment agreement entered
into as of December 13, 2014 (the “Employment Agreement”);

WHEREAS, Employee’s position with the Company is being eliminated and Employee’s
employment with the Company will be terminated effective December 12, 2018; and

WHEREAS, the Company and Employee are desirous of discharging, releasing and
waiving any and all claims, disputes, grievances, and causes of action, whether
asserted or unasserted, and whether known or unknown, which Employee might have
against the Company arising out of the employment relationship and the
termination thereof.

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, the above-stated premises, and other good and valuable consideration,
the receipt and sufficiency of which is acknowledged, the parties agree as
follows:

 

I.

SEPARATION OF SERVICE AND RELEASE OF CLAIMS

A. 1. Effective December 11, 2018 (the “Separation Date”), Employee will be
separated from employment with the Company in accordance with Section 10.2 of
the Employment Agreement. The Company’s records shall reflect that Employee’s
position was eliminated. During the period from the Effective Date through the
Separation Date, Employee will continue to be employed pursuant to the terms of
the Employment Agreement and will be available on a full-time basis to consult
and advise on strategic matters, but will not be expected to be present at the
Company’s headquarters on a daily basis or oversee day-to-day matters. Employee
shall not perform any work or act as an agent of the Company following the
Separation Date. In addition, effective as of the Effective Date, Employee has
resigned from the board of directors of the Company and the board of directors
of CityCenter Holdings, LLC, and agrees to execute all necessary documents to
effectuate such resignations. As of the Separation Date, Employee will resign
from all other positions with the Company and its affiliates and execute all
necessary documents to effectuate such resignations.



--------------------------------------------------------------------------------

2. Employee and the Company agree to treat this separation of employment and the
termination of the Employment Agreement as a No Cause termination under
Section 10.2 of the Employment Agreement.

3. Consideration. In accordance with Section 10.2 of the Employment Agreement,
Employee will receive the following, effective upon the Separation Date:

a. Employee shall be paid the gross amount of $3,000,000 (the “Severance
Payment”), less required withholdings and other deductions. In accordance with
Section 10.2.1 of the Employment Agreement, the Severance Payment is payable in
twelve (12) equal monthly installments commencing on the first regular payroll
date that occurs on or after January 11, 2019. Notwithstanding the foregoing, in
accordance with Section 24.5 of the Employment Agreement and Section IV(F)(2)
below, a portion of the Severance Payment shall be subject to the six (6) month
delay requirement under Section 409A of the U.S. Internal Revenue Code of 1986,
as amended, and the regulations and guidance promulgated thereunder (“Section
409A”). Exhibit A hereto sets forth the payment schedule for the Severance
Payment.

b. In addition, Employee will also receive a payment in the amount of
$34,463.52, which is equivalent to 1.5 times the cost of COBRA (Consolidated
Omnibus Reconciliation Act of 1986) coverage for a twelve (12) month period
(“COBRA Amount”), in accordance with Section 10.2.1 of the Employment Agreement.
The COBRA Amount shall be payable in a lump sum, less required withholdings and
other deductions, on the first regular payroll date that occurs on or after
January 11, 2019.

c. Employee’s outstanding equity awards granted under the MGM Resorts
International 2005 Omnibus Incentive Plan (the “Plan”), which represent all
outstanding equity awards granted to Employee by the Company, shall remain
subject to the applicable terms and conditions of the award agreements and the
Plan. For the avoidance of doubt, pursuant to the terms of the applicable award
agreements, Employee shall receive an additional twelve (12) months of service
vesting credit for Employee’s equity awards following the Separation Date. Any
performance vesting conditions under the terms of such outstanding equity awards
shall continue to apply on the same basis as under the applicable award
agreements and the Plan.

4. Employee acknowledges that all wages and compensation earned prior to the
date hereof have been paid. Employee further agrees that except as specifically
set out in the Agreement, no wages, benefits, equity-based compensation, or
other compensation is due to Employee following the Separation Date.

5. Employee and the Company acknowledge and agree that Employee is entitled to
the payments described above in exchange for signing and not revoking this
Agreement and the Supplemental Release, which include amounts in addition to
anything of value to which Employee already is entitled. If Employee fails to
sign or revokes this Agreement or the Supplemental Release, Employee will not be
entitled to any of the consideration described above. For purposes hereof, the
“Supplemental Release” shall be a release of claims substantially identical to
Section I(B) below with respect to the period between the Effective Date and the
Separation Date.

 

2



--------------------------------------------------------------------------------

6. Employee recognizes and agrees that, except as provided herein, the
Restrictive Covenants (Section 8), Representation and Warranties (Section 9),
the Survival of Covenants (Section 10.5), and Certain Definitions (Section 22)
of the Employment Agreement survive and continue to apply to Employee without
regard to the separation of Employee’s employment and the termination of the
Employment Agreement. Notwithstanding the foregoing, the parties acknowledge
that, pursuant to Section 10.2.4 of the Employment Agreement, as a result of the
elimination of Employee’s position (Chief Customer Development Officer of the
Company), Employee shall not continue to be bound by the provisions of
Section 8.1 (Competition) of the Employment Agreement following the Separation
Date. In addition, the parties agree that with respect to the provisions of
Section 8.2(c) of the Employment Agreement (non-solicitation, non-hire) the
Restrictive Period shall be extended to eighteen (18) months following the
Separation Date.

7. As a result of Employee’s termination of employment with the Company, on the
Separation Date Employee will experience a “separation from service” with the
Company within the meaning of Section 409A.

B. 1. General Release Of Claims. Subject to subparagraphs (2) and (3) below,
Employee knowingly and voluntarily releases and forever discharges the Company,
its parent corporations, affiliates, subsidiaries, divisions, predecessors,
insurers, reinsurers, successors and assigns, and their current and former
employees, attorneys, officers, directors and agents thereof, both individually
and in their business capacities, and their employee benefit plans and programs
and their administrators and fiduciaries (collectively referred to throughout
the remainder of this Agreement as “Releasees”), of and from any and all claims,
known and unknown, asserted or unasserted, from the beginning of Employee’s
employment through the Effective Date, which Employee has or may have against
Releasees as of the date of execution of this Agreement, including, but not
limited to, any alleged violation of the Age Discrimination in Employment Act
(ADEA), Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866,
Employee Retirement Income Security Act (ERISA), the Americans with Disabilities
Act, the Worker Adjustment and Retraining Notification Act, the Family and
Medical Leave Act, the National Labor Relations Act (NLRA), Sarbanes-Oxley, the
Uniformed Services Employment and Reemployment Rights Act, the Nevada Equal
Opportunities for Employment Law, the Nevada Equal Pay Law, the Nevada School
Visitation Law, the Nevada Wage Payment and Work Hour Law, the Nevada
Occupational Safety & Health Act, and any other federal, state or local law,
rule, regulation, or ordinance all as amended and as applicable; any public
policy, contract, tort, or any other claim under the common law; and any basis
for recovering costs, fees, or other expenses including attorneys’ fees incurred
in these matters.

2. Acknowledgements. Employee acknowledges (a) that Employee may hereafter
discover claims or facts in addition to or different from those which Employee
now knows or believes to exist with respect to the subject matter of this
Release and which if known or suspected at the time this Release becomes
effective, may have materially affected this settlement, and nevertheless,
waives any right, claim or cause of action that might arise against the Company
as a result of such different or additional claims or facts; (b) Employee has
reported to the Company any and all work-related injuries incurred during
employment; (c) Employee has been

 

3



--------------------------------------------------------------------------------

fully and properly paid for all time worked and received all required breaks in
accordance with state and federal laws, and there has at all times been a
genuine, reasonable, and good faith dispute between the Parties with respect to
the foregoing; (d) the Company properly provided any leave of absence because of
Employee’s or a family member’s health condition and Employee has not been
subjected to any improper treatment, conduct or actions due to a request for or
taking such leave; (e) Employee has provided the Company with written notice of
any and all concerns regarding suspected ethical and compliance issues or
violations on the part of the Company or any released person or entity; and
(f) Employee has not filed any complaints, claims, or actions against the
Company or any released person or entity.

3. Claims Not Released. This Agreement does not release: (a) any claims for
Employee’s own vested accrued employee benefits under the Company health,
welfare, or retirement benefit plans; (b) any pending claims for benefits under
applicable workers’ compensation statutes that have been submitted to the
Company in writing before the Effective Date; (c) claims that arise after the
Effective Date, (d) claims which by law cannot be waived by signing this
Agreement; or (e) Employee’s right to enforce or challenge the validity of this
Agreement.

C. The Company, and on behalf of its parent corporations, affiliates,
subsidiaries, divisions, predecessors, insurers, reinsurers, successors and
assigns, knowingly and voluntarily release and forever discharge Employee and
all of his heirs, executors, administrators and assigns, from any and all
claims, known and unknown, asserted or unasserted, from the beginning of
Employee’s employment through the Effective Date, from or in connection with any
act, omission, failure to act, circumstance, or conduct caused by or omitted to
be done by Employee; provided, however, that such release and discharge shall
not apply to any breach of fiduciary duty or violation of law by Employee.

D. Employee hereby acknowledges that Employee is liable for making any and all
personal income tax payments arising out of this Agreement. Employee also
acknowledges that the Company does not have any obligation to indemnify or hold
Employee harmless for any tax payments arising out of this Agreement.

E. The Company shall indemnify, hold harmless and defend Employee from and
against any and all claims, demands, actions, suits, damages, liabilities,
losses, settlements, judgments, costs and expenses which arise out of or relate
to Employee’s employment at the Company or any of its affiliates, each to the
fullest extent provided by the Company’s Bylaws as in effect from time to time,
provided that such indemnification rights shall be no less favorable to Employee
than those in effect on the Effective Date, to the extent permitted by law.

 

II.

CONSULTING SERVICES

A. Mr. Baldwin (for purposes of this Section II, the “Consultant”) agrees to
provide consulting services to the Company for the period following the
Separation Date through December 31, 2019 (the “Consulting Period”). During the
Consulting Period, Consultant will attempt, using his good faith efforts, to
promote the high-end poker business of the Aria Resort & Casino and other
properties of the Company (the “Consulting Services”) for a number of hours per

 

4



--------------------------------------------------------------------------------

week that Consultant reasonably determines to be necessary for the performance
of the Consulting Services. Consultant shall report directly to the Company’s
Chief Executive Officer (“CEO”) and shall perform such duties and
responsibilities as may reasonably be prescribed from time to time by the CEO,
and Consultant agrees to undertake and faithfully perform such duties and
responsibilities. Consultant shall perform the Consulting Services at the
Company’s headquarters and other properties in Las Vegas, NV, with travel as
necessary from time to time for the performance of Consultant’s duties and
responsibilities hereunder. Nothing by way of this paragraph shall prevent
Consultant from providing his services, either on a part time or full time
basis, to any other casino or poker room. The level of bona fide Consulting
Services to be provided by Consultant during the Consulting Period will be less
than 50% of the average level of services performed as an employee of the
Company prior to the Separation Date, determined in accordance with
Section 409A.

B. During the Consulting Period, in consideration of the Consulting Services,
Consultant will receive a total fee of $1,750,000 (the “Consulting Fee”). The
Consulting Fee will be payable in twelve (12) monthly installments of $83,333.33
each beginning on January 15, 2019 and ending on December 15, 2019, and a final
installment of $750,000 payable on January 15, 2020. If prior to the end of the
Consulting Period the Company terminates the consulting relationship for “Cause”
(as defined below) or Consultant terminates the consulting relationship
voluntarily or by reason of death or Disability (as defined in the Employment
Agreement), the Company’s obligations to pay the Consulting Fee shall cease. For
purposes hereof, “Cause” shall mean (i) Consultant is convicted of, or enters
into a plea of guilty or nolo contendere to, any felony, (ii) based on
communications with one or more of the Company’s gaming regulators, the Company,
in good faith, has reason to believe that Consultant has violated applicable
gaming laws and regulations, or engages in any activity that jeopardizes the
Company’s privileged gaming licenses, or (iii) Consultant materially breaches
this Agreement, which breach has not been cured within thirty (30) days
following written notice from the Company. For clarity, if Cause is established
under sub-part (ii) in the prior sentence, Company shall only terminate after
apprising Consultant of the circumstances and advocating with the regulator that
Consultant should have the opportunity to rebut the allegations. In the event
that the consulting relationship is terminated under sub-part (ii) and
Consultant is ultimately vindicated in a hearing or other proceeding that is
binding on the regulator then the any unpaid balance of the Consulting Fee shall
be promptly paid thereafter and no further services shall be required.

C. Consultant and the Company agree that this Agreement does not create an
employee/employer relationship during the Consulting Period. It is expressly
acknowledged that the intention of both Consultant and the Company is that
Consultant will serve as an independent contractor, and not as the Company’s
employee, for any and all purposes during the Consulting Period. Consultant
acknowledges and agrees that Consultant shall be exclusively liable and solely
responsible for the payment of all income and self-employment taxes that may be
payable by Consultant as a result of the payments to Consultant hereunder and
the filing of required tax returns relating thereto. From time to time, as
required by law, the Company shall provide to Consultant and report the
Consulting Fees on an Internal Revenue Service Form 1099. Consultant will not be
an active participant in any of the Company’s employee benefit or incentive
compensation plans during the Consulting Period. Consultant shall not have
authority to commit or otherwise bind the Company or any of its subsidiaries and
shall not undertake to do so or represent to the contrary to any person.
Consultant shall be reimbursed for all reasonable business expenses incurred in
connection with the performance of the consulting services in accordance with
Company policy.

 

5



--------------------------------------------------------------------------------

III.

CONFIDENTIALITY OF AGREEMENT AND NON-DISPARAGEMENT

A. Employee agrees that the terms and conditions of this Agreement shall be
considered confidential, and that Employee may not disclose them to any person
or other entity for any reason, except as may be required under law or legal
process, and as necessary to Employee’s attorneys, tax advisors and immediate
family members, unless and until such time as this Agreement has been publicly
filed by the Company.

B. Notwithstanding the foregoing, this Agreement may be introduced as evidence
in any proceeding only for the purposes of enforcing its terms and/or to
evidence the parties’ intent in executing it. This Agreement shall not be
admissible as evidence in any proceeding for any other purpose.

C. Employee acknowledges that the Company, its subsidiaries and its affiliated
companies are subject to regulation and licensing, and desire to maintain their
good standing and reputation for providing high quality services to the public.
Employee therefore agrees not to take any action that adversely affects or is
detrimental to the Company, its subsidiaries or its affiliated companies, and
not to directly or indirectly make any oral, written or recorded private or
public statement that is disparaging or defamatory of the Company, or its
subsidiaries or its affiliated companies. This provision also applies to any
comments or statements which Employee may make on the internet, including but
not limited to comments, statements and/or videos placed in email, on blogs,
Facebook, Twitter or any other social media site. The Company agrees to instruct
the “Knowledge Parties” (as set forth on Exhibit B) not to, while employed by
the Company or serving as a director, directly or indirectly make any oral,
written, or recorded private or public statement that is disparaging or
defamatory of Employee, except as required by law or legal process.

 

IV.

MISCELLANEOUS

A. Employee and the Company hereby agree that the terms of this Agreement will
be deemed effective and enforceable following passage of any notice and/or
revocation periods and upon execution by the Company and Employee.

B. Non-admission of Liability. Employee and the Company hereby agree that this
Agreement has no precedential value and that neither the negotiation nor the
execution of this Agreement shall constitute or operate as an acknowledgment or
admission of any kind by the Company that it engaged in any illegal or wrongful
activity of any kind in violation of any federal, state, or local laws,
regulations or ordinances.

C. Confidential Information. Employee agrees that in the course of employment,
Employee has had access to and obtained highly sensitive information and that
Employee will not at any time reveal by any means whatsoever, either directly or
indirectly, to any person, company, business, firm, corporation or other
business entity nor use for his own purpose, any trade secret, proprietary
information or any confidential information about the services, business
procedures,

 

6



--------------------------------------------------------------------------------

methods of doing business, customer or clients of the Company or its subsidiary
or affiliated companies, or about those companies’ employees, officers,
directors, shareholders, customers or clients. In connection with the foregoing,
Employee affirms that Employee has not divulged any of the Company’s proprietary
or confidential information and will continue to maintain the confidentiality of
such information consistent with the Company’s policies.

D. Attorney’s Fees. In the event of a breach of any material provision of the
Agreement by either of the parties hereto, the prevailing party shall be
entitled to any attorney’s fees incurred in connection with the enforcement of
this Agreement, and any other remedies available at law or in equity. Although
Employee is releasing claims under the ADEA, this attorneys’ fees recovery
provision does not apply to any challenge that Employee may make to the knowing
and voluntary nature of this Agreement under the Older Worker Benefit Protection
Act (OWBPA) and the ADEA before a court, the Equal Employment Opportunity
Commission (EEOC), or any other federal, state or local agency charged with the
enforcement of any employment laws.

E. The Company represents to Employee that, as of the Effective Date, there are
no facts or circumstances relating to Employee’s employment or other service to
the Company or its affiliates that are known by the Knowledge Parties that could
serve as the basis of a claim or cause of action by the Company or its
affiliates against Employee.

F. Section 409A.

1. This Agreement is intended to comply with, or otherwise be exempt from,
Section 409A. If the Company determines in good faith that any provision of this
Agreement would cause Employee to incur an additional tax, penalty, or interest
under Section 409A, the Company and Employee shall use reasonable efforts to
reform such provision, if possible, in a mutually agreeable fashion to maintain
to the maximum extent practicable the original intent of the applicable
provision without violating the provisions of Section 409A or causing the
imposition of such additional tax, penalty, or interest under Section 409A. The
preceding provisions, however, shall not be construed as a guarantee by the
Company of any particular tax effect to Employee under this Agreement.

2. If a payment obligation under this Agreement that constitutes a payment of
“deferred compensation” (as defined under Treasury Regulation
Section 1.409A-1(b)(1), after giving effect to the exemptions in Treasury
Regulation Sections 1.409A-1(b)(3) through (b)(12)) arises on account of
Employee’s separation from service while Employee is a “specified employee” (as
defined under Section 409A), any payment thereof that is scheduled to be paid
within six (6) months after such separation from service shall accrue without
interest and shall be paid within 15 days after the end of the six-month period
beginning on the date of such separation from service or, if earlier, within 15
days following Employee’s death.

3. For purposes of Section 409A, the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments.

 

7



--------------------------------------------------------------------------------

4. Under no circumstances may the time or schedule of any payment made or
benefit provided pursuant to this Agreement be accelerated of subject to a
further deferral except as otherwise permitted or required pursuant to
Section 409A. Employee has no right to make any election regarding the time or
form of any payment due under this Agreement.

G. Cooperation on Pending and Future Matters.

1. Employee hereby understands and agrees that in further consideration of the
payments pursuant to Section I.A. above, Employee agrees, for a period of two
(2) years following the Separation Date, to fully cooperate with the Company in
any ongoing or future matters about which Employee has knowledge or information,
including but not limited to pending or future grievances, arbitrations,
lawsuits, or investigations (hereinafter, the “Cooperation Services”). Employee
understands and agrees such Cooperation Services may include, but are not
limited to, testifying on behalf of the Company at trials, hearings or
depositions, as well as providing information and responding to inquiries from
the Company and/or its representatives in a timely fashion. Employee further
agrees to maintain the confidentiality of any confidential information obtained
in the course of providing Cooperation Services, as provided above in Section
III.C.

2. Employee will provide the Company with updated contact information (including
home phone and cell phone numbers, email address, and home address) prior to the
Separation Date, and will update the Company whenever contact information
changes, for a period of two (2) years from the Separation Date.

 

V.

ADVICE OF COUNSEL, CONSIDERATION, AND REVOCATION PERIODS

A. The Company advises Employee to consult with an attorney prior to signing
this Agreement and has afforded Employee the time and opportunity to consult
with an attorney of Employee’s choosing concerning the terms of said Agreement.

B. Employee has 21 days to consider whether to sign this Agreement from the date
Employee receives this Agreement (the “Consideration Period”). Employee must
return this signed Agreement to the Company’s representative set forth below
within the Consideration Period. If Employee signs and returns this Agreement
before the end of the Consideration Period, it is because Employee freely chose
to do so after carefully considering its terms. Employee agrees with the Company
that changes, whether material or immaterial, do not restart the running of the
Consideration Period.

C. Any modification or alteration of any terms of this Agreement by Employee
voids this Agreement in its entirety.

D. Employee shall have seven days from the date Employee signs this Agreement to
revoke this Agreement by delivering a written notice of revocation within the
seven-day revocation period to the same person as Employee returned this
Agreement. If the revocation period expires on a weekend or holiday, Employee
will have until the end of the next business day to revoke.

 

 

8



--------------------------------------------------------------------------------

VI.

ACKNOWLEDGEMENT AND APPROVAL

A. Employee has carefully read and fully understands all the provisions of this
Agreement, and that acknowledges that Employee has not relied upon any
representation or statement, written or oral, not set forth in this Agreement.

B. Except for the provisions of the Employment Agreement that survive or are
expressly incorporated into this Agreement, Employee acknowledges that this
Agreement constitutes the entire agreement between the parties hereto and
supersedes all prior negotiations, understandings and agreements, whether oral
or written of any nature whatsoever that is the subject matter hereof, and there
are no representations, warranties, understandings or agreements other than
those expressly set forth herein between the Company and Employee. Employee
further acknowledges that if the terms of this Agreement and the Employment
Agreement differ, this Agreement shall govern.

C. This Agreement, and all the provisions contained herein, shall be binding
upon, and shall inure to the benefit of, the parties hereto, and their
respective heirs, successors, and assigns.

D. In the event any provision of this Agreement is deemed invalid, illegal, void
or unenforceable, such provision will be regarded as stricken from the
Agreement, and will not affect the validity or enforceability of the remainder
of the Agreement.

E. This Agreement is to be construed under the laws of the State of Nevada and
federal law as applicable. Any dispute arising under this Agreement shall be
governed by the arbitration provisions of Exhibit B of the Employment Agreement,
and this Agreement incorporates Exhibit B by reference into this Agreement.

 

VII.

NO INTERFERENCE WITH RIGHTS

A. Nothing in this Agreement including but not limited to the release of claims,
acknowledgements, confidentiality, non-disparagement, confidential information,
attorneys’ fees, and cooperation provisions, prevent Employee from communicating
and cooperating in good faith with the EEOC, National Labor Relations Board, the
Securities and Exchange Commission, or any other self-regulatory organization or
any other federal, state or local agency (each a “Government Agency”) for the
purpose of (i) reporting a possible violation of any U.S. federal, state, or
local law or regulation, (ii) filing a charge or complaint with a Government
Agency, (iii) participating in an investigation or proceeding conducted by a
Government Agency, (iv) exercising rights under Section 7 of the NLRA to engage
in protected, concerted activity with other employees, although by signing this
Agreement Employee is waiving rights to individual relief (including any money
damages, reinstatement or other legal or equitable relief) in any charge,
complaint, or lawsuit or other proceeding brought by Employee or on Employee’s
behalf by any third party, except where such a waiver of individual relief is
prohibited. Additionally, Employee shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that is made (a) in confidence to a federal, state, or local government
official, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law, (b) in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal; or
(c) in court proceedings if Employee files a lawsuit for retaliation by an
employer for reporting a suspected violation of law, or to Employee’s attorney
in such lawsuit, provided that Employee must file any document containing the
trade secret under seal, and Employee may not disclose the trade secret, except
pursuant to court order. Notwithstanding the foregoing, under no circumstance
will Employee be authorized to make any disclosures as to which the Company may
assert protections from disclosure under the attorney-client privilege or the
attorney work product doctrine, without prior written consent of the Company’s
General Counsel or another authorized officer designated by the Company.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the _10th_ day
of October 2018.

 

MGM RESORTS INTERNATIONAL     ROBERT H. BALDWIN By:   /s/ John M. McManus    
/s/ Robert H. Baldwin Its:  

Executive Vice President,

General Counsel & Secretary

      Dated:   10/10/2018     Dated:   10/10/2018

 

 

10



--------------------------------------------------------------------------------

Exhibit A

Payment Schedule

 

Date    Amount    

January 18, 2019

   $250,000 and $34,463.52 (COBRA payment)    

February 15, 2019

   $250,000    

March 15, 2019

   $250,000    

April 12, 2019

   $250,000    

May 24, 2019

   $250,000    

June 21, 2019

   $250,000    

July 19, 2019

   $250,000    

August 16, 2019

   $250,000    

September 13, 2019

   $250,000    

October 11, 2019

   $250,000    

November 22, 2019

   $250,000    

December 20, 2019

   $250,000



--------------------------------------------------------------------------------

Exhibit B

Each of the following individuals shall be considered a “Knowledge Party” for
purposes of the Agreement:

 

  •  

James Murren

 

  •  

Daniel D’Arrigo

 

  •  

William Hornbuckle

 

  •  

Corey Sanders

 

  •  

John McManus

 

  •  

Each member of the Company’s board of directors